Exhibit 10.1

BRUSH ENGINEERED MATERIALS INC.

2006 STOCK INCENTIVE PLAN

1

TABLE OF CONTENTS

Page

                         
1.
  Purpose
          1
2.
  Definitions
          1
3.
  Shares Subject to this Plan
          4
4.
  Performance Restricted Shares
          5
5.
  Performance Shares and Performance Units
          5
6.
  Restricted Shares
          6
7.
  Option Rights
          7
8.
  Appreciation Rights
          8
9.
  Restricted Stock Units
          9
10.
  Administration of the Plan
          10
11.
  Adjustments
          10
12.
  Detrimental Activity
          11
13.
  Participation by Employees of Designated Subsidiaries
          11
14.
  Non-U.S. Employees
          11
15.
  Transferability
          12
16.
  Withholding Taxes
          12
17.
  Compliance with Section 409A of the Code
          12
18.
  Effective Date
          13
19.
  Amendments
          13
20.
  Termination of the Plan
          14
21.
  Governing Law
          14
22.
  Miscellaneous Provisions
          14
 
          i        

2

BRUSH ENGINEERED MATERIALS INC.

2006 STOCK INCENTIVE PLAN

1. Purpose. The purpose of this Plan is to attract and retain officers, other
key employees and consultants of Brush Engineered Materials

Inc. (the “Corporation”) and its Subsidiaries and to provide such persons with
incentives and rewards for superior performance and to promote
equity participation by the officers, key employees and consultants of the
Corporation, and thereby reinforcing a mutuality of interest with
other shareholders, and permitting officers, key employees and consultants to
share in the Corporation’s growth.

2. Definitions. As used in this Plan,

“Appreciation Right” means a right granted pursuant to Section 8 of this Plan,
including a Free-standing Appreciation Right and a

Tandem Appreciation Right.

“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of a Free-standing Appreciation Right.

“Board” means the Board of Directors of the Corporation.

A “Change in Control” of the Corporation shall have the meaning determined by
the Committee from time to time.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the committee described in Section 10(a) of this Plan.

“Common Shares” means (i) Common Shares without par value of the Corporation and
(ii) any security into which Common Shares may

be converted by reason of any transaction or event of the type referred to in
Section 11 of this Plan.

“Covered Employee” means a Participant who is, or is determined by the Committee
to be likely to become, a “covered employee” within

the meaning of Section 162(m) of the Code (or any successor provision).

“Date of Grant” means the date specified by the Committee on which a grant of
Performance Restricted Shares, Performance Shares or Performance Units, Option
Rights, Appreciation Rights or a grant or sale of Restricted Shares or
Restricted Stock Units shall become effective, which shall not be earlier than
the date on which the Committee takes action with respect thereto.

“Designated Subsidiary” means a subsidiary that is (i) not a corporation or
(ii) a corporation in which at the time the Corporation owns or controls,
directly or indirectly, less than 80 percent of the total combined voting power
represented by all classes of stock issued by such corporation.

“Evidence of Award” means an agreement, certificate, resolution or other type or
form of writing or other evidence approved by the Committee which sets forth the
terms and conditions of the award granted. An Evidence of Award may be in any
electronic medium, may be limited to a notation on the books and records of the
Corporation and, with the approval of the Committee, need not be signed by a
representative of the Corporation or a Participant.

“Free-standing Appreciation Right” means an Appreciation Right granted pursuant
to Section 8 of this Plan that is not granted in tandem with an Option Right.

“Incentive Stock Option” means an Option Right that is intended to qualify as an
“incentive stock option” under Section 422 of the Code

or any successor provision thereto.

“Management Objectives” means the measurable performance objective or objectives
established pursuant to this Plan for Participants who have received grants of
Performance Restricted Shares, Performance Shares or Performance Units or, when
so determined by the

Committee, Option Rights, Appreciation Rights, Restricted Stock Units or
dividend credits. Management Objectives may be described in terms
of Corporation-


3

wide objectives or objectives that are related to the performance of the
individual Participant or of the Subsidiary, division, department, region
or function within the Corporation or Subsidiary in which the Participant is
employed. The Management Objectives may be relative to the

performance of other companies. The Management Objectives applicable to any
award to a Participant who is, or is determined by the Committee to be likely,
to become, a Covered Employee shall be limited to specified levels of or growth
in one or more of the following criteria:

(i) Profits (e.g., operating income, EBIT, EBT, net income, earnings per share,
residual or economic earnings — these profitability metrics could be measured
before special items and/or subject to GAAP definition);

(ii) Cash Flow (e.g., EBITDA, operating cash flow, total cash flow, free cash
flow, residual cash flow or cash flow return on investment);

(iii) Returns (e.g., profits or cash flow returns on: assets, invested capital,
net capital employed, and equity);

(iv) Working Capital (e.g., working capital divided by sales, days’ sales
outstanding, days’ sales inventory, and days’ sales in payables, or any
combination thereof);

(v) Profit Margins (e.g., profits divided by revenues, gross margins and
material margins divided by revenues, and variable margin divided by sales);

(vi) Liquidity Measures (e.g., debt-to -capital, debt-to -EBITDA, total debt
ratio, EBITDA multiple);

(vii) Sales Growth, Cost Initiative and Stock Price Metrics (e.g., revenues,
revenue growth, new product sales growth, growth

in value added sales, stock price appreciation, total return to shareholders,
sales and administrative costs divided by sales, sales per
employee); and

(viii) Strategic Initiative Key Deliverable Metrics consisting of one or more of
the following: product development, strategic partnering, research and
development, market penetration, geographic business expansion goals, cost
targets, customer satisfaction, employee satisfaction, management of employment
practices and employee benefits, supervision of litigation and information
technology, increase in yield and productivity and goals relating to
acquisitions or divestitures of subsidiaries, affiliates and joint ventures.

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Corporation, or the manner
in which it conducts its business, or other events or circumstances render the
Management Objectives unsuitable, the Committee may in its

discretion modify such Management Objectives or the related minimum acceptable
level of achievement, in whole or in part, as the Committee deems appropriate
and equitable, except in the case of a Covered Employee where such action would
result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code. In such case,
the Committee will not make any modification of the
Management Objectives or minimum acceptable level of achievement with respect to
such Covered Employee.

“Market Value per Share” means, as of any particular date, the fair market value
of the Common Shares as determined by the Committee.

“Nonqualified Option” means an Option Right that is not intended to, qualify as
a Tax-qualified Option.

“Optionee” means the person so designated in an Evidence of Award evidencing an
outstanding Option Right.

“Option Price” means the purchase price payable upon the exercise of an Option
Right.

“Option Right” means the right to purchase Common Shares from the Corporation
upon the exercise of a Nonqualified Option or a Tax- qualified Option granted
pursuant to Section 7 of this Plan. 2

4

“Participant” means a person who is selected by the Committee to receive
benefits under this Plan and (i) is at that time an officer,

including without limitation an officer who may also be a member of the Board,
or other salaried employee or consultant of the Corporation or

a Subsidiary or (ii) has agreed to commence serving in any of such capacities,
within 90 days of the Date of Grant. The term “Participant” shall also include
any person who provides services to the Corporation or a Subsidiary that are
equivalent to those typically provided by an
employee.

“Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 5

of this Plan within, which, the Management Objective relating thereto is to be
achieved.

“Performance Restricted Shares” means Common Shares granted pursuant to
Section 4 of this Plan as to which neither substantial risk of forfeiture nor
the restrictions on transfer referred to in such Section 4 has expired.

“Performance Share” means a bookkeeping entry that records the equivalent of one
Common Share and is awarded pursuant to Section 5

of this Plan.

“Performance Unit” means a bookkeeping entry that records a unit equivalent to
the Market Value per Share of one Common Share on

the Date of Grant and is awarded pursuant to Section 5 of this Plan.

“Plan” means the Brush Engineered Materials Inc. 2006 Stock Incentive Plan, as
may be amended from time to time.

“Restricted Shares” means Common Shares granted or sold pursuant to Section 6 of
this Plan as to which neither the substantial risk of forfeiture nor the
restrictions on transfer referred to in such Section 6 has expired. Restricted
Shares are not subject to Management Objectives specified by the Committee.

“Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions under Section 9 of this Plan.

“Restricted Stock Units” means an award pursuant to Section 9 of this Plan of
the right to receive Common Shares at the end of a specified Restriction Period.

“Spread” means, in the case of a Free-standing Appreciation Right, the amount by
which the Market Value per Share on the date when any such right is exercised
exceeds the Base Price specified in such right or, in the case of a Tandem
Appreciation Right, the amount by which the Market Value per Share on the date
when any such right is exercised exceeds the Option Price specified in the
related Option Right.

“Subsidiary” means a corporation, company or other entity (i) at least
50 percent of whose outstanding shares or securities (representing

the right to vote for the election of directors or other managing authority)
are, or (ii) which does not have outstanding shares or securities (as
may be the case in a partnership, joint venture or unincorporated association),
but at least 50 percent of whose ownership interest representing
the right generally to make decisions for such other entity is, now or
hereafter, owned or controlled, directly or indirectly, by the Corporation
except that for purposes of determining whether any person may be a Participant
for purposes of any grant of Incentive Stock Options,

“Subsidiary” means any corporation in which at the time the Corporation owns or
controls, directly or indirectly, at least 50 percent of the total combined
voting power represented by all classes of stock issued by such corporation.

“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 8 of this Plan that is granted in tandem with an

Option Right.

“Tax-qualified Option” means an Option Right that is intended to qualify under
particular provisions of the Code, including without limitation an Incentive
Stock Option. 3

5

3. Shares Subject to this Plan.

(a) Maximum Shares Available Under Plan.

(i) Subject to adjustment as provided in Section 11 of this Plan, the number of
Common Shares that may be issued or transferred

(A) upon the exercise of Option Rights or Appreciation Rights, (B) as Restricted
Shares or Performance Restricted Shares and released
from substantial risks of forfeiture thereof, (C) in payment of Restricted Stock
Units, (D) in payment of Performance Shares or

Performance Units that have been earned, or (E) in payment of dividend
equivalents paid with
respect to awards made under this Plan will not exceed in the aggregate
1,250,000 Common
Shares, plus any Common Shares relating to awards that expire or are forfeited
or

are cancelled under this Plan. Such shares may be shares of original issuance or
treasury  shares or a combination of the foregoing.

(ii) Common Shares covered by an award granted under this Plan shall not be
counted as used unless and until they are actually

issued and delivered to a Participant. Without limiting the generality of the
foregoing, upon payment in cash of the benefit provided by
any award granted under this Plan, any Common Shares that were covered by that
award will be available for issue or transfer
hereunder. Notwithstanding anything to the contrary contained herein: (A) Common
Shares tendered in payment of the Option Price of
a Option Right shall not be added to the aggregate plan limit described above;
(B) Common Shares withheld by the Corporation to

satisfy the tax withholding obligation shall not be added to the aggregate plan
limit described above; (C) Common Shares that are repurchased by the Corporation
with Option Right proceeds shall not be added to the aggregate plan limit
described above; and (D) all Common Shares covered by an Appreciation Right, to
the extent that it is exercised and settled in Common Shares, whether or not all
Common Shares covered by the award are actually issued to the Participant upon
exercise of the right, shall be considered issued or transferred pursuant to
this Plan.

(b) Life-of -Plan Limits. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 10 of this Plan:

(i) The aggregate number of Common Shares actually issued or transferred by the
Corporation upon the exercise of Incentive Stock

Options shall not exceed 1,250,000.

(ii) The aggregate number of Common Shares issued as or in payment of, as the
case may be, Performance Restricted Shares, Performance Shares, Performance
Units, Restricted Shares (and released from substantial risk of forfeiture) or
Restricted Stock Units shall not in the aggregate exceed 850,000.

(c) Individual Participant Limits. Notwithstanding anything in this Section 3,
or elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 10 of this Plan:

(i) No Participant shall be granted, Restricted Stock Units that specify
Management Objectives, Performance Restricted Shares, Performance Shares, in the
aggregate, for more than 50,000 Common Shares during any calendar year.

(ii) Notwithstanding any other provision of this Plan to the contrary, in no
event shall any Participant in any calendar year receive

an award of Performance Units having an aggregate maximum value as of their
respective Dates of Grant in excess of $1,000,000.

(iii) No Participant shall be granted Option Rights or Appreciation Rights, in
the aggregate, for more than 100,000 Common

Shares during any calendar year.

(d) Exclusion from Certain Restrictions. Notwithstanding anything in this Plan
to the contrary, up to 5% of the maximum number of Common Shares provided for in
Section 3(a)(i) above may be used for awards granted under Sections 4 through 10
of this Plan that do not comply with the three-year requirements set forth in
Sections 6(c) and 9(c) of this Plan and the one-year requirements of
Sections 4(b), 5

(b) and 9(b) of this Plan. 4

6

4. Performance Restricted Shares. The Committee may from time to time and upon
such terms and conditions as it may determine, authorize grants to Participants
of Performance Restricted Shares. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements contained in the
following provisions:

(a) Each grant shall constitute an immediate transfer of the ownership of Common
Shares to the Participant in consideration of the performance of services,
entitling such Participant to dividend, voting and other ownership rights,
subject to the substantial risk of forfeiture and restrictions on transfer
hereinafter referred to.

(b) Any grant of Performance Restricted Shares shall specify Management
Objectives which, if achieved, will result in termination or early termination
of the restrictions applicable to such Shares and each grant shall specify in
respect of the specified Management Objectives, a minimum acceptable level of
achievement and shall set forth a formula for determining the number of
Performance

Restricted Shares on which restrictions will terminate if performance is at or
above the minimum level, but falls short of full achievement
of the specified Management Objectives; provided, however, that no such
termination shall occur less than one year after the Date of

Grant, except in the event of retirement, death or disability of the Participant
or a Change in Control of the Corporation or similar transaction or event.

(c) Each grant may be made without payment of additional consideration from the
Participant.

(d) Each grant shall provide that the Performance Restricted Shares covered
thereby shall be subject to a “substantial risk of forfeiture”

within the meaning of Section 83 of the Code for a period to be determined by
the Committee on the Date of Grant, and any grant may provide for the earlier
termination of such period in the event of retirement, death or disability of
the Participant or a Change in Control of
the Corporation or other similar transaction or event.

(e) Each grant shall provide that, during the period for which such substantial
risk of forfeiture is to continue, the transferability of the Performance
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant. Such restrictions may
include without limitation rights of repurchase or first refusal in the
Corporation or provisions subjecting the Performance Restricted Shares to a
continuing substantial risk of forfeiture in the hands of any transferee.

(f) Any grant may require that any or all dividends or other, distributions paid
on the Performance Restricted Shares during the period

of such restrictions be automatically sequestered. Such distribution may be
reinvested on an immediate or deferred basis in additional Common Shares, which
may be subject to the same restrictions as the underlying award or such other
restrictions as the Committee may determine.

(g) Each grant of Performance Restricted Shares shall be evidenced by an
Evidence of Award, which shall contain such terms and provisions as the
Committee may determine consistent with this Plan. Unless otherwise directed by
the Committee, all certificates representing Performance Restricted Shares,
together with a stock power that shall be endorsed in blank by the Participant
with respect to

the Performance Restricted Shares, shall be held in custody by the Corporation
until all restrictions thereon lapse.

5. Performance Shares and Performance Units. The Committee may also authorize
grants of Performance Shares and Performance

Units that shall become payable to the Participant upon the achievement of
specified Management Objectives during the Performance Period.
Each such grant may utilize any or all of the authorizations, and will be
subject to all of the requirements contained in the following provisions:

(a) Each grant shall specify the number of Performance Shares or Performance
Units to which it pertains, which may be subject to adjustment to reflect
changes in compensation or other factors, provided, however, that no such
adjustment will be made in the case of a Covered Employee where such 5

7

action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code.

(b) The Performance Period with respect to each Performance Share or Performance
Unit will be such period of time (not less than one year), commencing with the
Date of Grant as shall be determined by the Committee on the Date of Grant and
may be subject to earlier termination or other modification in the event of
retirement, death or disability of the Participant or a Change in Control of the
Corporation

or similar transaction or event.

(c) Each grant shall specify the Management Objectives that are to be achieved
by the Participant and each grant shall specify in

respect of the specified Management Objectives a minimum acceptable level of
achievement below which no payment will be made and shall set forth a formula
for determining the amount of any payment to be made if performance is at or
above the minimum acceptable
level, but falls short of full achievement of the specified Management
Objective. The grant of Performance Shares or Performance Units
shall specify that, before the Performance Shares or Performance Units will be
earned and paid, the Committee must certify that the
Management Objectives have been satisfied.

(d) Each grant shall specify the time and manner of payment of Performance
Shares or Performance Units that shall have been earned,

and any grant may specify that any such amount may be paid by the Corporation in
cash, Common Shares or any combination thereof and may either grant to the
Participant or reserve to the Committee the right to elect among those
alternatives.

(e) Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified

by the Committee at the Date of Grant. Any grant of Performance Units may
specify that the amount payable or the number of Common
Shares issued with respect thereto may not exceed maximums specified by the
Committee at the Date of Grant.

(f) The Committee may at the Date of Grant of Performance Shares, provide for
the payment of dividend equivalents to the holder thereof on either a current,
deferred or contingent basis, either in cash or in additional Common Shares.

(g) Each grant of Performance Shares or Performance Units shall be evidenced by
an Evidence of Award, which shall contain such terms and provisions as the
Committee may determine consistent with this Plan.

6. Restricted Shares. The Committee may also authorize the grant or sale to
Participants of Restricted Shares. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements contained in the
following provisions:

(a) Each grant shall, constitute an immediate transfer of the ownership of
Common Shares to the Participant in consideration of the performance of services
entitling such Participant to dividend, voting and other ownership rights,
subject to the substantial risk of forfeiture

and restrictions on transfer hereinafter referred to.

(b) Each grant or sale may be made without payment of additional consideration
or in consideration of a payment by such Participant that is less than the
Market Value per Share at the Date of Grant.

(c) Each grant or sale shall provide that the Restricted Shares covered thereby
shall be subject to a “substantial risk of forfeiture” within

the meaning of Section 83 of the Code for a period of at least three years to be
determined by the Committee on the Date of Grant, and any
grant may provide for the earlier termination of such period in the event of
retirement, death or disability of the Participant or a Change in
Control of the Corporation or similar transaction or event.

(d) Each grant or sale shall provide that, during the period for which such
substantial risk of forfeiture is to continue, the transferability

of the Restricted Shares shall be prohibited or restricted in the manner and to
the extent prescribed by the Committee on the Date of Grant. Such restrictions
may include, without limitation, rights of repurchase or first refusal in the
Corporation or provisions 6

8

subjecting the Restricted Shares to a continuing substantial risk of forfeiture
in the hands of any transferee.

(e) Any grant or sale may require that any or all dividends or other
distributions paid on the Restricted Shares during the period of such
restrictions be automatically sequestered. Such distribution may be reinvested
on an immediate or deferred basis in additional, Common Shares, which may be
subject to the same restrictions as the underlying award or such other
restrictions as the Committee may determine.

(f) Each grant of Restricted Shares shall be evidenced by an Evidence of Award,
which shall contain such terms and provisions as the Committee may determine
consistent with this Plan. Unless otherwise directed by the Committee, all
certificates representing Restricted Shares, together with a stock power that
shall be endorsed in blank by the Participant with respect to the Restricted
Shares, shall be held in custody by the Corporation until all restrictions
thereon lapse.

7. Option Rights. The Committee may from time to time authorize grants to
Participants of options to purchase Common Shares. Each such grant may utilize
any or all of the authorizations, and will be subject to all of the requirements
contained in the following provisions:

(a) Each grant of Option Rights shall specify the number of Common Shares to
which it pertains.

(b) Each grant shall specify an Option Price per Common Share, which shall be
equal to or greater than the Market Value per Share on

the Date of Grant.

(c) Each grant shall specify the form of consideration to be paid in
satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Corporation,

(ii) nonforfeitable, unrestricted Common Shares, which are already owned by the
Optionee and having a value at the time of exercise that
is equal to the Option Price, (iii) any other legal consideration that the
Committee may deem appropriate, including without limitation any

form of consideration authorized under Section 7(d) below, on such basis as the
Committee may determine in accordance with this Plan and (iv) any combination of
the foregoing.

(d) Any grant of a Nonqualified Option may provide that payment of the Option
Price may also be made in whole or in part in the form

of Restricted Shares or other Common Shares that are subject to risk of
forfeiture or restrictions on transfer. Unless otherwise determined

by the Committee on or after the Date of Grant, whenever any Option Price is
paid in whole or in part by means of any of the forms of consideration specified
in this Section 7(d), the Common Shares received by the Optionee upon the
exercise of the Nonqualified Option

shall be subject to the same, risks of forfeiture or restrictions on transfer as
those that applied, to the consideration surrendered by the Optionee; provided,
however, that such risks of forfeiture and restrictions on transfer shall, apply
only to the same number of Common Shares received by the Optionee as applied to
the forfeitable or restricted Common Shares surrendered by the Optionee.

(e) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a broker of some or, all
of the Common Shares to which the exercise relates.

(f) Successive grants may be made to the same Optionee regardless of whether any
Option Rights previously granted to the Optionee remain unexercised.

(g) Each grant shall specify the period or periods of continuous employment of
the Optionee by the Corporation or any Subsidiary that

are necessary before the Option Rights or installments thereof shall become
exercisable, and any grant may provide for the earlier exercise
of the Option Rights in the event of retirement, death or disability of the
Participant or a Change in Control of the Corporation or similar
transaction or event. 7

9

(h) Any grant of Option Rights may specify Management Objectives which, if
achieved, will result in exercisability of such rights.

(i) Option Rights granted under this Plan may be (i) options that are intended
to qualify under particular provisions of the Code,

including without limitation Incentive Stock Options, (ii) options that are not
intended to so qualify or (iii) combinations of the foregoing. Incentive Stock
Options may be granted only to Participants who, on the date of the grant, are
officers or other key employees of the
Corporation or any Subsidiary who must meet the definition of “employees” under
Section 3401(c) of the Code.

(j) The Committee may at the Date of Grant of any Option Rights (other than
Incentive Stock Options), provide for the payment of dividend equivalents to the
Optionee on either a current or deferred or contingent basis, either in cash or
in additional Common Shares.

(k) The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under
Section 8 of this Plan.

(l) No Option Right granted pursuant to this Section 7 may be exercised more
than 10 years from the Date of Grant. Subject to this limit, the Committee may
cause Option Rights to continue to be exercisable after termination of
employment of the Participant under circumstances specified by the Committee.

(m) The Committee reserves the discretion after the Date of Grant to provide for
(i) the payment of a cash bonus at the time of exercise;

(ii) the availability of a loan at exercise; or (iii) the right to tender in
satisfaction of the Option Price nonforfeitable, unrestricted Common
Shares, which are already owned by the Optionee and have a value at the time of
exercise that is equal to the exercise price.

(n) The Committee may substitute, without receiving Participant permission,
Appreciation Rights payable only in Common Shares (or

Appreciation Rights payable in cash, Common Shares, or in any combination
thereof as elected by the Committee) for outstanding
Options; provided, however, that the terms of the substituted Appreciation
Rights are substantially the same as the terms for the Options
and the difference between the Market Value per Share of the underlying Common
Shares and the Base Price of the Appreciation Rights is
equivalent to the difference between the Market Value Share of the underlying
Common Shares and the Option Price of the Options. If, in

the opinion of the Corporation’s auditors, this provision creates adverse
accounting consequences for the Corporation, it shall be considered null and
void.

(o) Each grant of Option Rights shall be evidenced by an Evidence of Award,
which shall contain such terms and provisions as the

Committee may determine consistent with this Plan.

8. Appreciation Rights. The Committee may also authorize grants to Participants
of Appreciation Rights. An Appreciation Right shall be

a right of the Participant to receive from the Corporation an amount, which
shall be determined by the Committee and shall be expressed as a percentage (not
exceeding 100 percent) of the Spread at the time of the exercise of such right.
An Appreciation Right awarded in relation to an Incentive Stock Option must be
granted concurrently with such Incentive Stock Option. Each such grant may
utilize any or all of the
authorizations, and will be subject to all of the requirements contained in the
following provisions:

(a) Any grant may specify that the amount payable upon the exercise of an
Appreciation Right may be paid by the Corporation in cash, Common Shares or any
combination thereof and may either grant to the Participant or reserve to the
Committee the right to elect among

those alternatives.

(b) Any grant may specify that the amount payable upon the exercise of an
Appreciation Right shall not exceed a maximum specified

by the Committee on the Date of Grant.

(c) Any grant may specify (i) a waiting period or periods before Appreciation
Rights shall become exercisable and (ii) permissible dates or periods on or
during which Appreciation Rights shall be exercisable. 8

10

(d) Any grant may specify that an Appreciation Right may be exercised only in
the event of retirement, death or disability of the

Participant or a Change in Control of the Corporation or similar transaction or
event.

(e) Any grant of Appreciation Rights may specify Management Objectives that must
be achieved as a condition of the exercise of such rights.

(f) Any grant may provide for the payment to the Participant of dividend
equivalents thereon in cash or Common Shares on a current, deferred or
contingent basis.

(g) Each grant shall be evidenced by an Evidence of Award, which shall describe
the subject Appreciation Rights, identify any related Option Rights, state that
the Appreciation Rights are subject to all of the terms and conditions of this
Plan and contain such other terms and provisions as the Committee may determine
consistent with this Plan.

(h) Regarding Tandem Appreciation Rights only: Each grant shall provide that a
Tandem Appreciation Right may be exercised only

(i) at a time when the related Option Right (or any similar right granted under
any other plan of the Corporation) is also exercisable and the
Spread is positive and (ii) by surrender of the related Option Right (or such
other right) for cancellation.

(i) Regarding Free-standing Appreciation Rights only:

(i) Each grant shall specify in respect of each Free-standing Appreciation Right
a Base Price per Common Share, which shall be equal to or greater than the
Market Value per Share on the Date of Grant;

(ii) Successive grants may be made to the same Participant regardless of whether
any Free-standing Appreciation Rights previously granted to such Participant
remain unexercised;

(iii) Each grant shall specify the period or periods of continuous employment of
the Participant by the Corporation or any

Subsidiary that are necessary before the Free-standing Appreciation Rights or
installments thereof shall become exercisable, and any grant may provide for the
earlier exercise of such rights in the event of retirement, death or disability
of the Participant or a Change in
Control of the Corporation or similar transaction or event; and

(iv) No Free-standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

9. Restricted Stock Units. The Committee may also authorize grants or sales of
Restricted Stock Units to Participants. Each such grant may utilize any or all
of the authorizations, and will be subject to all of the requirements contained
in the following provisions:

(a) Each grant or sale shall constitute the agreement by the Corporation to
deliver Common Shares or cash to the Participant in the future in consideration
of the performance of services, subject to the fulfillment during the
Restriction Period of such conditions (which may include the achievement of
Management Objectives) as the Committee may specify.

(b) If a grant of Restricted Stock Units specifies that the Restriction Period
will terminate upon the achievement of Management Objectives, such Restriction
Period may not terminate sooner than one year from the Date of Grant. Each grant
may specify in respect of such Management Objectives a minimum acceptable level
of achievement and may set forth a formula for determining the number of

Restricted Stock Units which restriction will terminate if performance is at or
above the minimum level, but falls short of full achievement
of the specified Management Objectives.

(c) Each grant or sale may be made without additional consideration from the
Participant or in consideration of a payment by the

Participant that is less than the Market Value per Share on the Date of Grant.

(d) If the Restriction Period lapses only by the passage of time, each grant or
sale shall provide that the Restricted Stock Units covered thereby shall be
subject to a Restriction Period of at least three 9

11

years, which shall be fixed by the Committee on the Date of Grant, and any grant
or sale may provide for the earlier termination of such

period in the event of retirement, death or disability of the Participant or a
Change in Control of the Corporation or similar transaction or event.

(e) During the Restriction Period, the Participant shall not have any right to
transfer any rights under the subject award, shall not have

any rights of ownership in the Restricted Stock Units and shall not have any
right to vote such  shares, but the Committee may on or after
the Date of Grant authorize the payment of dividend equivalents on such
Restricted Stock Units in cash or in additional Common Shares
on a current, deferred or contingent basis.

(f) Each grant or sale will specify the time and manner of payment of Restricted
Stock Units that have been earned. Any grant or sale may specify that the amount
payable with respect thereto may be paid by the Corporation in cash, in Common
Shares or in any

combination thereof and may either grant to the Participant or retain in the
Committee the right to elect among those alternatives.

(g) Each grant or sale shall be evidenced by an Evidence of Award, which shall
contain such terms and provisions as the Committee may determine consistent with
this Plan.

10. Administration of the Plan.

(a) This Plan shall be administered by the Organization and Compensation
Committee of the Board. A majority of the Committee shall constitute a quorum,
and the acts of the members of the Committee who are present at any meeting
thereof at which a quorum is present, or acts unanimously approved by the
members of the Committee in writing, shall be the acts of the Committee.

(b) The interpretation and construction by the Committee of any provision of
this Plan or any agreement, notification or document evidencing the grant of
Option Rights, Restricted Shares, Performance Restricted Shares, Performance
Shares or Performance Units, Appreciation Rights or Restricted Stock Units and
any determination by the Committee pursuant to any provision of this Plan or any
such agreement, notification or document, shall be final and conclusive. No
member of the Committee shall be liable for any such action taken

or determination made in good faith.

(c) The Committee may delegate to the appropriate officer or officers of the
Corporation or any Subsidiary, part or all of its authority with respect to the
administration of awards made by the Committee to individuals who are not
officers or directors of the Corporation within the meaning of the Securities
Exchange Act of 1934.

(d) To the extent permitted by Ohio law, the Committee may, from time to time,
delegate to one or more officers of the Corporation the authority of the
Committee to grant and determine the terms and conditions of awards granted
under this Plan. In no event shall any such delegation of authority be permitted
with respect to awards to any executive officer or any person subject to Section
162(m) of the Code.

11. Adjustments. The Committee may make or provide for such adjustments in the
(a) number of Common Shares covered by outstanding

Option Rights, Appreciation Rights, Restricted Stock Units and Performance
Shares and Performance Units granted hereunder, (b) prices per share applicable
to such Option Rights and Appreciation Rights, and (c) kind of shares (including
shares of another issuer) covered thereby, as

the Committee in its sole discretion may in good faith determine to be equitably
required in order to prevent dilution or enlargement of the rights of
Participants that otherwise would result from (x) any stock dividend, stock
split, combination of shares, recapitalization or other

change in the capital structure of the Corporation, (y) any merger,
consolidation, spin-off, spin-out, split-off, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities or (z) any other corporate transaction or event
having an effect similar to any of the foregoing. In the event of any such
transaction or event, the Committee may provide in substitution

for any or all outstanding awards under this Plan such alternative consideration
as it may in good faith determine to be equitable under the circumstances and
may require in connection therewith the surrender of all awards so replaced.
Moreover, the Committee may on or after the Date of Grant provide in the
agreement evidencing any award under this Plan

10

12

that the holder of the award may elect to receive an equivalent award in respect
of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect, or the
Committee may provide that the holder will automatically be entitled
to receive such an equivalent award. The committee may also make or provide for
such adjustments in the numbers and kind of shares specified

in Section 3 of this 2006 Plan as the Committee in its sole discretion,
exercised in good faith, may determine is appropriate to reflect any transaction
or event described in this Section 11; provided, however, that any such
adjustment to the number specified in Section 3(b)(i) will be made only if and
to the extent that such adjustment would not cause any option intended to
qualify as an Incentive Stock Option to fail so to

qualify. This Section 11 shall not be construed to permit the re-pricing of any
Option Rights in the absence of any of the circumstances described above in
contravention of Section 19(b) hereof.

12. Detrimental Activity. Any Evidence of Award may provide that if a
Participant, either during employment by the Corporation or a Subsidiary or
within a specified period after termination of such employment, shall engage in
any Detrimental Activity (as defined by the Committee in the Evidence of Award),
and the Board shall so find, forthwith upon notice of such finding, the
Participant shall:

(a) Forfeit any award granted under this Plan then held by the Participant;

(b) Return to the Corporation, in exchange for payment by the Corporation of any
amount actually paid therefor by the Participant, all

Common Shares that the Participant has not disposed of that were offered
pursuant to this Plan within a specified period prior to the date of
the commencement of such Detrimental Activity; and

(c) With respect to any Common Shares so acquired that the Participant has
disposed of, pay to the Corporation in cash the difference between:

(i) Any amount actually paid therefor by the Participant pursuant to this Plan,
and

(ii) The Market Value per Share of the Common Shares on the date of such
acquisition.

To the extent that such amounts are not paid to the Corporation, the Corporation
may set off the amounts so payable to it against any amounts that may be owing
from time to time by the Corporation or a Subsidiary to the Participant, whether
as wages, deferred compensation or
vacation pay or in the form of any other benefit or for any other reason.

13. Participation by Employees of Designated Subsidiaries. As a condition to the
effectiveness of any grant or award to be made

hereunder to a Participant who is an employee of a Designated Subsidiary,
whether or not such Participant is also employed by the Corporation
or another Subsidiary, the Board may require such Designated Subsidiary to agree
to transfer to such employee (when, as and if provided for

under this Plan, and any applicable Agreement entered into with any such
employee pursuant to this Plan) the Common Shares that would otherwise be
delivered by the Corporation, upon receipt by such Designated Subsidiary of any
consideration then otherwise payable by such Participant to the Corporation. Any
such award shall be evidenced by an agreement between the Participant and the
Designated Subsidiary, in
lieu of the Corporation, on terms consistent with this Plan and approved by the
Board and such Designated Subsidiary. All such Common

Shares so delivered by or to a Designated Subsidiary shall be treated as if they
had been delivered by or to the Corporation for purposes of Section 3 of this
Plan, and all references to the Corporation in this Plan shall be deemed to
refer to such Designated Subsidiary, except for purposes of the definition of
“Board” and except in other cases where the context otherwise requires.

14. Non-U.S. Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may

provide for such special terms for awards to Participants who are foreign
nationals or who are employed by the Corporation or any Subsidiary

or Designated Subsidiary outside of the United States of America or who provide
services to the Corporation under an agreement with a foreign nation or agency,
as the Committee may consider necessary or appropriate to accommodate
differences in local law; tax policy or
custom. Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan

(including, without limitation, sub-plans) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for

11

13

any other purpose, and the Secretary or other appropriate officer of the
Corporation may certify any such document as having been approved
and adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, shall include any

provisions that are inconsistent with the terms of this Plan as then in effect
unless this Plan could have been amended to eliminate such inconsistency without
further approval by the shareholders of the Corporation.

15. Transferability. (a) Except as provided in Section 15(c) below, no Option
Right or Appreciation Right or other derivative security granted under this Plan
may be transferred by a Participant except by will or the laws of descent and
distribution. Except as otherwise determined by the Committee, Option Rights and
Appreciation Rights granted under this Plan may not be exercised during a
Participant’s lifetime except by the Participant or, in the event of the
Participant’s legal incapacity, by his guardian or legal representative acting
in a fiduciary capacity on behalf of the Participant under state law and court
supervision.

(b) The Committee may specify at the Date of Grant, that all or any part of the
Common Shares that are (i) to be issued or transferred by the Corporation upon
the exercise of Option Rights or Appreciation Rights, or in payment of
Performance Shares or Performance Unit or upon the termination of the
Restriction Period applicable to Restricted Stock Units, or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Sections 46 and 6 of this Plan, shall be subject to further
restrictions upon transfer.

(c) The Committee may determine that Option Rights (other than Incentive Stock
Options) and Appreciation Rights may be transferable by

a Participant, without payment of consideration therefor by the transferee, only
to any one or more members of the Participant’s immediate family; provided,
however, that (i) no such transfer shall be effective unless reasonable prior
notice thereof is delivered to the Corporation and
such transfer is thereafter effected in accordance with any terms and conditions
that shall have been made applicable thereto by the Corporation
or the Committee and (ii) any such transferee shall be subject to the same terms
and conditions hereunder as the Participant. For the purposes of

this Section 15(c), the term “immediate family” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in -law,
father-in -law, son-in -law, daughter-in -law, brother-in -law, or sister-in
-law, including adoptive relationships, any person

sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the Participant) control the management
of assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests.

16. Withholding Taxes. To the extent that the Corporation is required to
withhold federal, state, local or foreign taxes in connection with

any payment made or benefit realized by a Participant or other person under this
Plan, and the amounts available the Corporation for the
withholding are insufficient, it shall be a condition to the receipt of any such
payment or the realization of any such benefit that the Participant
or such other person make arrangements satisfactory to the Corporation for
payment of the balance of any taxes required to be withheld. At the

discretion of the Committee, any such arrangements may without limitation
include relinquishment of a portion of any such payment or benefit. Participants
shall also make such arrangements as the Corporation may require for the payment
of any withholding tax obligation that may
arise in connection with the disposition of Common Shares acquired upon the
exercise of Option Rights. In no event shall the Market Value per
Share of the Common Shares to be withheld and/or delivered pursuant to this
Section to satisfy applicable withholding taxes in connection with
the benefit exceed the minimum amount of taxes required to be withheld.

17. Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of

the Code. This Plan and any grants made hereunder shall be administrated in a
manner consistent with this intent, and any provision that
would cause this Plan or any grant made hereunder to fail to satisfy
Section 409A of the Code shall have no force and effect until amended

to comply with Section 409A of the Code (which amendment may be retroactive to
the extent permitted by Section 409A of the Code and may be made by the
Corporation without the consent of Participants). Any reference in this Plan to
Section 409A of the Code will also include any proposed,

12

14

temporary or final regulations, or any other guidance, promulgated with respect
to such Section by the U.S. Department of the Treasury or
the Internal Revenue Service.

(b) In order to determine for purposes of Section 409A of the Code whether a
Participant is employed by a member of the

Corporation’s controlled group of corporations under Section 414(b) of the Code
(or by a member of a group of trades or businesses under

common control with the Corporation under Section 414(c) of the Code) and,
therefore, whether the shares of Common Stock that are or have been purchased by
or awarded under this 2006 Plan to the Participant are shares of “service
recipient” stock within the meaning of Section 409A of the Code:

(i) In applying Code Section 1563(a)(1), (2) and (3) for purposes of determining
the Corporation’s controlled group under

Section 414(b) of the Code, the language “at least 50 percent” is to be used
instead of “at least 80 percent” each place it appears in
Code Section 1563(a)(1), (2) and (3), and

(ii) In applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses under common control with the Corporation for
purposes of Section 414(c) of the Code, the language “at least 50 percent” is to
be used instead of “at least

80 percent” each place it appears in Treasury Regulation Section 1.414(c)-2.

18. Effective Date. This Plan will be effective as of May 2, 2006, the date the
Plan is approved by shareholders.

19. Amendments.

(a) The Committee may at any time and from time to time amend this Plan in whole
or in part; provided, however, that if an

amendment to this Plan (i) would materially increase the benefits accruing to
participants under this Plan, (ii) would materially increase the number of
securities which may be issued under this Plan, (iii) would materially modify
the requirements for participation in this Plan or
(iv) must otherwise be approved by the shareholders of the Corporation in order
to comply with applicable law or the rules of the New
York Stock Exchange or, if the Common Shares are not traded on the New York
Stock Exchange, the principal national securities
exchange upon which the Common Shares are traded or quoted, then, such amendment
will be subject to shareholder approval and will not
be effective unless and until such approval has been obtained.

(b) The Committee shall not, without the further approval of the shareholders of
the Corporation, authorize the amendment of any outstanding Option Right to
reduce the Option Price. Furthermore, no Option Right will be cancelled and
replaced with awards having a

lower Option Price without further approval of the shareholders of the
Corporation. This Section 19(b) is intended to prohibit the repricing
of “underwater” Option Rights and shall not be construed to prohibit the
adjustments provided for in Section 11 of this Plan.

(c) If permitted by Section 409A of the Code and except in the case of a Covered
Employee where such action would result in the loss

of an otherwise available exemption under Section 162(m) of the Code, in case of
termination of employment by reason of death, disability
or normal or early retirement, or in the case of unforeseeable emergency or
other special circumstances, of a Participant who holds an
Option Right or Appreciation Right not immediately exercisable in full, or any
Performance Restricted Shares, Restricted Shares as to
which the substantial risk of forfeiture or the prohibition or restriction on
transfer has not lapsed, or any Restricted Stock Units as to which

the Restriction Period has not been completed, or any Performance Shares or
Performance Units which have not been fully earned, or who holds Common Shares
subject to any transfer restriction imposed pursuant to Section 15 of this Plan,
the Committee may, in its sole

discretion, accelerate the time at which such Option Right or Appreciation Right
may be
exercised or the time at which such substantial risk of forfeiture or
prohibition or
restriction on transfer will lapse or the time when such Restriction Period will
end or the
time at which

such Performance Shares or Performance Units will be deemed to have been fully
earned or the time when such transfer restriction will terminate or may waive
any other limitation or requirement under any such award.

13

15

(d) Subject to Section 19(b) hereof, the Committee may amend the terms of any
award theretofore granted under this Plan

prospectively or retroactively and except in the case of a Covered Employee
where such action would result in the loss of an otherwise available exemption
under Section 162(m) of the Code, but subject to Section 11 above, no such
amendment shall impair the rights of any Participant without his or her consent.
The Committee may, in its discretion, terminate this Plan at any time.
Termination of this Plan will
not affect the rights of Participants or their successors under any awards
outstanding hereunder and not exercised in full on the date of
termination.

20. Termination of the Plan. No further awards shall be granted under this Plan
after the passage of 10 years from the date on which this

Plan was first approved by the shareholders of the Corporation.

21. Governing Law. The Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.

22. Miscellaneous Provisions.

(a) The Corporation shall not be required to issue any fractional Common Shares
pursuant to this Plan. The Committee may provide for

the elimination of fractions or for the settlement of fractions in cash.

(b) This Plan shall not confer upon any Participant any right with respect to
continuance of employment or other service with the Corporation or any
Subsidiary, nor shall it interfere in any way with any right the Corporation or
any Subsidiary would otherwise have to terminate such Participant’s employment
or other service at any time.

(c) To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as a Tax-qualified Option from qualifying as such,
that provision shall be null and void with respect to such Option Right. Such
provision, however, will remain in effect for other Option Rights and there will
be no further effect on any provision of this Plan.

(d) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would

be, in the opinion of counsel selected by the Committee, contrary to law or the
regulations of any duly constituted authority having
jurisdiction over this Plan.

(e) Leave of absence approved by a duly constituted officer of the Corporation
or any of its Subsidiaries shall not be considered interruption or termination
of service of any employee for any purposes of this Plan or awards granted
hereunder, except that no awards may be granted to an employee while he or she
is on a leave of absence.

(f) No Participant shall have any rights as a shareholder with respect to any
shares subject to awards granted to him or her under this

Plan prior to the date as of which he or she is actually recorded as the holder
of such shares upon the stock records of the Corporation.

(g) The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Corporation or a Subsidiary to the Participant.

(h) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to

conform to applicable laws or, in the discretion of the Board, it shall be
stricken and the remainder of this Plan shall remain in full force
and effect.

14

16